Title: To James Madison from Frederick Degen, 21 April 1806 (Abstract)
From: Degen, Frederick
To: Madison, James


                    § From Frederick Degen. 21 April 1806, Naples. “I did myself the honor to address you the 17th. December via Leghorn, of which I take the liberty to annex you a Copy herewith.
                    “I Sincerely regret the want of my Instructions, and Commission for the Consular office, which are not yet arrived, but I flatter myself that Duplicates have been forwarded, and that the Same will soon be in my possession. My most Zealous exertions will then be employed to be useful to the Government of the U. S.
                    “The fate of this Country is already decided by the Emperor of the French—Prince Joseph Bonaparte will soon be crowned as King of Naples. He is at present in Calabria where it is presumed he will treat with the late King for the cession of Sicily. This country is now entirely occupied by the French forces, excepted Gaeta, a Strong Place comanded by the German Prince Hessi Phillipsthal, and a small fortress on the Adriatique.”
                